Citation Nr: 1003021	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-09 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a seizure disorder as a 
residual of head trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Appellant served on active duty from November 1972 to 
July 1976 and from October 2001 to October 2002.  He also had 
additional service in the Army National Guard, including on 
active duty for training (ACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board received additional evidence in support of the 
Appellant's claim in January and February 2009.  He waived 
his right to have the RO initially consider this additional 
evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2009).  

But partly because of information contained in this 
additional evidence, the Board is remanding the claim to the 
RO via the Appeals Management Center (AMC) for further 
development and consideration.


REMAND

The Appellant alleges he has a seizure disorder as a residual 
of head trauma that he sustained while on ACDUTRA.  He 
specifically attributes this disorder to a June 1987 incident 
involving an M113 hatch hitting him on the head and a 
February 1996 incident involving a tree exploding in his 
face, requiring 20 stitches above his right eye.

Generally, service connection is granted if the evidence 
shows a current disability resulted from an injury or a 
disease that was incurred or aggravated 
during active military service in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  



Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred in or aggravated in the 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury (but not disease) incurred in or 
aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), 
(22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).  

National Guard duty is distinguishable from other Reserve 
service in that a member of the National Guard may be called 
to duty by the governor of their state.  "[M]embers of the 
National Guard only serve the federal military when they are 
formally called into the military service of the United 
States[; a]t all other times, National Guard members serve 
solely as members of the State militia under the command of a 
state governor."  Allen v. Nicholson, 21 Vet.App. 54, 57 
(2007).  "Therefore, to have basic eligibility for Veterans 
benefits based on a period of duty as a member of a state 
National Guard, a National Guardsman must have been ordered 
into Federal service by the President of the United States, 
see 10 U.S.C. § 12401, or must have performed "full-time 
duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 
504, or 505.  Id.

So to the extent the Appellant is alleging that his current 
seizures are a result of injury or disease incurred or 
aggravated during his time in the Army National Guard, it 
must be remembered that only "Veterans" are entitled to 
VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. 
§ 3.303(a).  Thus, to establish status as a "Veteran" based 
upon a period of ACDUTRA, a claimant must establish that he 
was disabled from disease or injury incurred or aggravated in 
the line of duty during that period of ACDUTRA.  38 C.F.R. § 
3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that 
a claimant has established status as a "Veteran" for purposes 
of other periods of service (e.g., his periods of active 
duty) does not obviate the need to establish that he is also 
a "Veteran" for purposes of the period of ACDUTRA where, as 
here, the claim for benefits is premised on that period 
of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998).

Similarly, in order for the Appellant to achieve "Veteran" 
status and be eligible for service connection for disability 
claimed during his inactive service, the record must 
establish that he was disabled from an injury (but not 
disease) incurred or aggravated during his INACDUTRA.  See 
Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).

All of this said, the Appellant's treatment records show he 
has received considerable medical treatment for seizures and 
include a November 2007 letter from a private physician, Dr. 
G.L.M., confirming the Appellant currently suffers from a 
seizure disorder.  So there is competent medical evidence of 
this claimed condition.  Consequently, the determinative 
issue is whether this seizure disorder is somehow 
attributable to the Appellant's military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. Ap p. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board sees that a February 1996 Statement of Medical 
Examination indicates the Appellant was on state active duty, 
as opposed to ACDUTRA, when he suffered the head injury 
involving the tree exploding.  His Army National Guard 
Retirement Points History also indicates that, in February 
1996, he was performing Army National Guard service.

However, the record also includes a June 1987 Line of Duty 
report providing that the Appellant was struck on the head by 
an M113 hatch while serving on ACDUTRA.  But his Army 
National Guard Retirement Points History indicates that from 
March 1982 to October 2001, so including when that incident 
occurred, he was performing Army National Guard service.



Furthermore, as concerning that June 1987 injury in 
particular, the November 2007 letter from Dr. G.L.M. provides 
that such an injury as that "could result in seizures later 
on."  While an absolutely accurate determination of etiology 
is not a condition precedent to granting service connection, 
nor is definite etiology or obvious etiology, an opinion 
phrased in terms tantamount to saying a condition "may be" 
related to service is an insufficient basis for an award of 
service connection because this is for all intents and 
purposes just like saying the condition in question 
just as well "may or may not be" related to service.  Obert 
v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 
(1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); and 
Winsett v. West, 11 Vet. App. 420, 424 (1998).  See, too, 
Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty).

So although Dr. G.L.M.'s statement lacks the requisite degree 
of medical certainty to grant service connection, it at least 
suggests the Appellant's current seizures are etiologically 
related to that June 1987 injury.

The Appellant in this case is a "Veteran" based on his active 
duty service from November 1972 to July 1976 and later from 
October 2001 to October 2002.  Therefore, he is entitled to 
"Veteran" status and the full benefit of VA resources for any 
compensation claim based on those periods of service.  But to 
the extent his claim, instead, is predicated on his Army 
National Guard service, he must first establish that he 
qualifies as a "Veteran" for those periods of additional 
service before any compensation may be awarded.  The dates 
and character of his service, especially insofar as whether 
he was on active duty, ACDUTRA, INACDUTRA or in service of 
the State's Governor is therefore necessary to adjudicate his 
claim.  And the RO has not obtained his Alabama Air National 
Guard personnel records to verify the dates and character of 
his service in that capacity.  Consequently, there is no 
means of determining whether he qualifies as a "Veteran" 
insofar as those periods of service, for VA compensation 
purposes.



VA is required to assist the Appellant in developing his 
claim.  38 U.S.C.A. § 5103A(b)(1).  And insofar as records 
from a Federal department agency may aid in the development 
of the Appellant's claim, VA must attempt to obtain these 
records until it is reasonably certain they do not exist or 
that any further efforts to obtain them would be futile.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3), 
and (e)(1).

If it is determined the Appellant qualifies as a "Veteran" 
for VA compensation purposes for the periods of service in 
question, in June 1987 and February 1996, then a medical 
opinion is needed to assist in deciding his claim in terms of 
whether his current seizure disorder is etiologically related 
to head injury sustained during those periods of service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

Accordingly, the claim is REMANDED for the following 
additional development and consideration:

1.  Contact the appropriate government 
entity, including the National Personnel 
Records Center (NPRC), as well as any 
other appropriate State or Federal agency, 
and obtain documented verification of any 
and all periods when the Appellant was on 
ACDUTRA and INACDUTRA.  This includes 
requesting copies of any service 
separation documents.  If no such records 
can be found, or if they have been 
destroyed, ask for specific documented 
confirmation of that fact.  

If it is reasonably certain these records 
do not exist or that any further efforts 
to obtain them would be futile, provide 
the Appellant an explanation of how 
service records are maintained, why the 
search that was undertaken constitutes a 
reasonably exhaustive search, and why 
further efforts are not justified.

2.  If it is determined the Appellant is 
considered a "Veteran" during either of 
the two specific periods of service at 
issue, in June 1987 and February 1996 when 
he sustained the head injuries at issue, 
schedule him for a VA compensation 
examination for a medical nexus opinion 
indicating whether it is at least as 
likely as not that he has a consequent 
seizure disorder.

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

The examiner must discuss the medical 
rationale of the opinion, whether 
favorable or unfavorable, based on his/her 
personal evaluation of the Veteran and the 
findings and information obtained from 
review of the record.

To this end, the claims file, including a 
complete copy of this remand, must be made 
available to the examiner for review of 
the Appellant's pertinent medical and 
other history.

3.  Then readjudicate the claim for 
service connection for a seizure disorder 
in light of the additional evidence.  
If this claim is not granted to the 
Appellant's satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
claim.


The Appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


